TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00527-CV





Victor Carr, Appellant


v.


Lee Syga and John Colunga, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 93-11189, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING





PER CURIAM


	The Clerk's office received but did not file the transcript in this cause on September
15, 1995.  The transcript was not filed because (1) it did not show that appellant Victor Carr had
timely given notice of the filing of his affidavit of inability to pay to the opposing parties, and (2)
the appealed-from order did not appear to be final.  The Clerk informed appellant of the defects
and asked for a response by October 4, 1995.  As of May 15, 1996, no response has been filed.
	This Court has no jurisdiction over a cause in the absence of a proper perfecting
instrument.  In re V.G., 746 S.W.2d 500, 502 (Tex. App.--Houston [1st Dist.] 1988, no writ);
Bantuelle v. Renfroe, 620 S.W.2d 635, 640 (Tex. Civ. App.--Dallas 1981, no writ).  Further, with
limited exceptions, this Court has jurisdiction only over an appeal from a final judgment. 
Cherokee Water Co. v. Ross, 698 S.W.2d 363, 365 (Tex. 1985).  Because the transcript does not
reflect either that the appeal was properly perfected or that the order is final, we dismiss for want
of jurisdiction.  Tex. R. App. P. 54(c), 60(a)(2).


Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed for Want of Jurisdiction
Filed:   May 15, 1996
Do Not Publish